[exhibit102formofannualrs001.jpg]
EXHIBIT 10.2 RESTRICTED STOCK UNIT AWARD CERTIFICATE for Non-Employee Directors
Non-transferable GRANT TO Name (“Participant”) by Duke Realty Corporation (the
“Company”) of X,XXX restricted stock units convertible into shares of its common
stock, par value $0.01 (the “Units") pursuant to and subject to the provisions
of the Duke Realty Corporation 2015 Non-Employee Directors Compensation Plan,
(the “Directors Compensation Plan”), which is operated as a subplan of the Duke
Realty Corporation 2015 Long-Term Incentive Plan (the “Incentive Plan” and,
together with the Directors Compensation Plan, the “Plans”), and to the terms
and conditions set forth on the following page. Unless vesting is accelerated in
accordance with the Plans, the Units shall vest (become non-forfeitable) in
accordance with the following schedule: Continuous Status as a Number of
Participant Units Vesting Percent of Units after Grant Date Per Year Vested Less
than 1 Year 0 0% 1 Year X,XXX 100% IN WITNESS WHEREOF, Duke Realty Corporation
has caused this Certificate to be executed as of the Grant Date, as indicated
below. DUKE REALTY CORPORATION ACCEPTED BY PARTICIPANT: By:
__________________________________ [Name] Name [Title]
__________________________________ Date Grant Date:



--------------------------------------------------------------------------------



 
[exhibit102formofannualrs002.jpg]
TERMS AND CONDITIONS DEFINITIONS: termination and the Units will be reconveyed
to the Company without Capitalized terms used herein and not otherwise defined
shall have the further consideration or any act or action by Participant. If
Section 409A meanings assigned to such terms in the Incentive Plan. Without
limiting the of the Code is determined to apply to this Award, any reference
herein to foregoing, the following terms shall have the following meanings for
Participant’s termination of service shall be interpreted to mean purposes of
this award certificate (“Certificate”): Participant’s “separation from service”
as defined in Code section 409A and Treasury regulations and guidance with
respect to such law. (a) “Director Retirement” means retirement of the director
on or after attaining the age of 55. Notwithstanding the foregoing, 3.
Conversion to Stock. Unless the Units are forfeited prior to the RSU retirement
of a Non-Employee Director shall not be deemed to have Vesting Date as provided
in Paragraph 2, or deferred as provided in occurred unless it constitutes a
“separation from service” within the Paragraph 4, the Units will be converted to
actual shares of Stock on the meaning of Section 409A of the Code, without
giving effect to any later of (i) the RSU Vesting Date, or (ii) if required by
Code Section 409A and Treasury regulations and guidance with respect to such
law, the six- elective provisions that may be available under such definition.
month anniversary of Participant’s separation from service (the “Conversion
Date”), and stock certificates evidencing the conversion of Units into shares of
Stock will be registered on the books of the Company RESTRICTED STOCK UNITS: in
Participant’s name as of the Conversion Date and delivered to Participant as
soon as practical thereafter. 1. Grant of Units. The Company hereby grants to
Participant, subject to the restrictions and the terms and conditions set forth
in the Incentive Plan and 4. Deferral Election. If permitted by the Committee,
Participant may elect in this Certificate, the number of restricted stock units
indicated on page 1 with respect to any or all of the Units to defer delivery of
the shares of Stock hereof (the “Units”) which represent the right to receive an
equal number that would otherwise be due on the original Conversion Date until a
of Shares of the Company’s Stock on the terms set forth in this Certificate.
designated later time. If such deferral election is permitted, the Committee
shall, in its sole discretion, establish the rules and procedures for such 2.
Vesting of Units. The Units have been credited to a bookkeeping account payment
deferrals in compliance with Section 409A of the Code and on behalf of
Participant. The Units will vest and become non-forfeitable on Treasury
regulations and guidance with respect to such law. the earliest to occur of the
following (the “RSU Vesting Date”): 5. Dividend Equivalents. If and when
dividends or other distributions are (a) as to the number of the Units specified
on page 1 hereof, on the paid with respect to the Stock while the Units are
outstanding, the dollar respective anniversaries of the Grant Date specified on
page 1 amount or fair market value of such dividends or distributions with
respect hereof, or to the number of shares of Stock then underlying the Units
shall be (b) the termination of Grantee’s service as a director of the Company
converted into additional Units in Participant’s name, based on the Fair due to
death, Director Disability, or Director Retirement, or Market Value of the Stock
as of the date such dividends or distributions (c) the occurrence of a Change in
Control. were payable. Such additional Units acquired upon the reinvestment of
dividends or distributions shall be immediately vested when credited to If
Participant’s service as a director terminates prior to the Vesting Date for
Participant’s account, but will be converted to actual shares of Stock on the
any reason other than as described in (b) or (c) above, Participant shall
earlier of: (i) the same date as the original Units with respect to which they
forfeit all right, title and interest in and to the Units as of the date of such
- 2 -



--------------------------------------------------------------------------------



 
[exhibit102formofannualrs003.jpg]
TERMS AND CONDITIONS were credited are converted to Stock, or (ii) if such
original Units fail to interfere with or limit in any way the right of the
Company or any Affiliate vest and are therefore forfeited, as soon as practical
after the date on which to terminate Participant’s service at any time, nor
confer upon Participant the original Units were forfeited (or six months after
Participant’s any right to continue in the service of the Company or any
Affiliate. separation from service if necessary to comply with Section 409A of
the Code). Upon conversion of the Units into shares of Stock, Participant will
9. Amendment. The Committee may amend, modify or terminate this obtain full
voting and other rights as a stockholder of the Company. Certificate without
approval of Participant; provided, however, that such amendment, modification or
termination shall not, without Participant’s consent, reduce or diminish the
value of this Award. Notwithstanding GENERAL PROVISIONS: anything herein to the
contrary, the Committee may, without Participant’s consent, amend or interpret
this Certificate to the extent necessary to comply with Section 409A of the Code
and Treasury regulations and 6. Changes in Capital Structure. The provisions of
Article 15 of the guidance with respect to such law. Incentive Plan shall apply
to these Awards and are incorporated herein by reference. Without limiting the
foregoing, in the event the Stock shall be 10. Compensation Recoupment Policy.
This Award shall be subject to any changed into or exchanged for a different
number or class of shares of stock compensation recoupment policy of the Company
that is applicable by its or securities of the Company or of another company,
whether through terms to Participant and to Awards of this type. reorganization,
recapitalization, statutory share exchange, reclassification, stock split-up,
combination of shares, merger or consolidation, or 11. Incentive Plan Controls.
The terms contained in the Incentive Plan are otherwise, there shall be
substituted for each share of Stock then underlying incorporated into and made a
part of this Certificate and this Certificate the Awards subject to this
certificate the number and class of shares into shall be governed by and
construed in accordance with the Incentive Plan. which each outstanding share of
Stock shall be so exchanged. In the event of any actual or alleged conflict
between the provisions of the Incentive Plan and the provisions of this
Certificate, the provisions of the 7. Restrictions on Transfer and Pledge. No
right or interest of Participant in Incentive Plan shall be controlling and
determinative. these Awards may be pledged, encumbered, or hypothecated to or in
favor of any party other than the Company or an Affiliate, or shall be subject
to 12. Successors. This Certificate shall be binding upon any successor of the
any lien, obligation, or liability of Participant to any other party other than
Company, in accordance with the terms of this Certificate and the Incentive the
Company or an Affiliate. The Awards are not assignable or transferable Plan. by
Participant other than by will or the laws of descent and distribution or
pursuant to a domestic relations order that would satisfy Section 13.
Severability. If any one or more of the provisions contained in this
414(p)(1)(A) of the Code if such Section applied to an Award under the
Certificate is invalid, illegal or unenforceable, the other provisions of this
Incentive Plan. Certificate will be construed and enforced as if the invalid,
illegal or unenforceable provision had never been included. 8. Limitation of
Rights. The Awards do not confer to Participant or Participant’s beneficiary any
rights of a shareholder of the Company unless 14. Notice. Notices and
communications under this Certificate must be in and until Shares are in fact
issued to such person in connection with the writing and either personally
delivered or sent by registered or certified exercise or conversion of the
Awards. Nothing in this Certificate shall United States mail, return receipt
requested, postage prepaid. Notices to the - 3 -



--------------------------------------------------------------------------------



 
[exhibit102formofannualrs004.jpg]
TERMS AND CONDITIONS Company must be addressed to Duke Realty Corporation, 8711
River Crossing Boulevard, Indianapolis, IN 46240; Attn: General Counsel, or any
other address designated by the Company in a written notice to Participant.
Notices to Participant will be directed to the address of Participant then
currently on file with the Company, or at any other address given by Participant
in a written notice to the Company. - 4 -



--------------------------------------------------------------------------------



 